          Case 5:19-cv-02060-DSF-KK Document 6 Filed 10/28/19 Page 1 of 2 Page ID #:76

 AO 440 (Rev. 06/12) Summons in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                          Central District
                                                       __________  DistrictofofCalifornia
                                                                                __________
CHRISTINA CASTILLO, on behalf of herself and all others
                                                                              )
similarly situated, the State of California, and as an “aggrieved
                                                                              )
employee” on behalf of other “aggrieved employees” under the
                                                                              )
Labor Code Private Attorneys General Act of 2004,
                                                                              )
                             Plaintiff(s)                                     )
                                                                              )
                                 v.                                                   Civil Action No.           5:19-cv-02060
                                                                              )
KUSHAN, LLC, an Illinois limited liability company; MRXI                      )
CORPORATION, an Illinois corporation, MAYUR SHAH, an                          )
individual, PRITI SHAH, an individual; and DOES 1-50,                         )
inclusive,                                                                    )
                            Defendant(s)                                      )

                                                       SUMMONS IN A CIVIL ACTION
                                            Kushan, LLC
 To: (Defendant’s name and address)         c/o Ros M. Lockwood, Esq., Burkhalter Kessler Clement & George LLP, 2020 Main Street, Suite 600, Irvine, CA 92614
                                            MRxI Corporation
                                            c/o Ros M. Lockwood, Esq., Burkhalter Kessler Clement & George LLP, 2020 Main Street, Suite 600, Irvine, CA 92614

                                            Mayur Shah
                                            c/o Ros M. Lockwood, Esq., Burkhalter Kessler Clement & George LLP, 2020 Main Street, Suite 600, Irvine, CA 92614

                                            Priti Shah
                                            c/o Ros M. Lockwood, Esq., Burkhalter Kessler Clement & George LLP, 2020 Main Street, Suite 600, Irvine, CA 92614
           A lawsuit has been filed against you.

          Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
 are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
 P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
 the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
 whose name and address are:       DAVID G. SPIVAK (SBN 179684)
                                            CARL J. KAPLAN (SBN 323019)
                                            THE SPIVAK LAW FIRM
                                            16530 Ventura Blvd., Suite 203
                                            Encino, CA 91436


        If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
 You also must file your answer or motion with the court.



                                                                                           CLERK OF COURT


 Date:
                                                                                                         Signature of Clerk or Deputy Clerk
          Case 5:19-cv-02060-DSF-KK Document 6 Filed 10/28/19 Page 2 of 2 Page ID #:77

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
